Citation Nr: 0301689	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  02-03 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to nonservice connected death pension benefits.

ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1942 to February 
1946.  He died in December 1998.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 decision by the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied entitlement to nonservice-connected death 
pension benefits, dependency and indemnity compensation, and 
accrued benefits.  The appellant appealed the issue of 
entitlement to nonservice-connected death pension benefits.  


FINDINGS OF FACT

1.  The veteran died in December 1998.

2.  The veteran's final expenses were paid by February 1999.

2.  The appellant filed a claim of entitlement to improved 
death pension benefits which was received at the RO in April 
2001.

3.  For 2001, the appellant's income exceeded the applicable 
statutory level for the annualized period in which the income 
was received.


CONCLUSION OF LAW

The appellant does not meet the income criteria for improved 
death pension benefit.  38 U.S.C.A. §§ 101, 1503, 1521, 1541, 
5107, 5110 (West 1991); 38 C.F.R. §§ 3.21, 3.23, 3.271, 
3.272, 3.400 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which became 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
appellant was properly notified of the outcome of the July 
2001 decision, which denied her claim of nonservice-connected 
death pension benefits.  The discussion in the RO's July 2001 
decision and in the March 2002 statement of the case issued 
informed the appellant of the information and evidence needed 
to substantiate her claim and complied with VA's notification 
requirements.  An August 2002 letter informed the appellant 
that the RO was certifying the appeal; thus, the appellant 
could not reasonably expect further development of her claim.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what she could do to 
help her claim and notice of how her claim was still 
deficient.  Because no additional evidence has been 
identified by the appellant as being available, but absent 
from the record, the Board finds that any failure on the part 
of VA to further notify the appellant what evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, all pertinent financial 
information is of record.  In sum, the Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist.

In addition, the Board notes that the appellant participated 
in an informal conference.  She indicated that she wanted the 
testimony taped, but it was not.  Thereafter, she was 
scheduled for a personal hearing before a member of the 
Board.  This type of hearing would have been taped and 
transcribed.  She failed to report for that hearing.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case. 

In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the appellant, the Board finds that the 
appellant has not been prejudiced by the Board's 
consideration of the merits of her claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the appellant has been given ample 
opportunity to provide evidence and argument in support of 
her claim.  In short, the Board finds that the appellant has 
been given adequate notice of the need to submit evidence or 
argument and that she is not prejudiced by this decision.

The evidence of record reveals that the veteran died in 
December 1998.  The appellant filed a claim of entitlement to 
improved death pension benefits which was received at the RO 
on April 6, 2001.  The appellant contends that she initially 
contacted VA personnel in October 2000.  The appellant and 
her daughter maintain that the appellant was told that 
paperwork had been initiated regarding a claim for death 
benefits.  

38 U.S.C.A. § 5101(a) and 38 C.F.R. § 3.152(a) require that a 
specific claim in the form prescribed by the VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  The applicable 
law and regulations clearly make it the appellant's 
responsibility to initiate a claim for death benefits if she 
seeks such benefits.

However, 38 C.F.R. § 3.150(b), as pertaining to claims for 
certain potential benefits for survivors of deceased 
veterans, requires that "[n]otice of the time limits will be 
included in letters forwarding applications for benefits."  
The purpose of 38 C.F.R. § 3.150(b) is to require VA, upon 
notice of the death of a veteran, to issue the appropriate 
application form to any dependent who has apparent 
entitlement to pension, compensation, and dependency and 
indemnity compensation.  There is no mention in the language 
of 38 C.F.R. § 3.150(b), however, of entitlement to burial 
benefits, nor is there otherwise any requirement that the RO 
issue applications for burial benefits upon being notified of 
the death of the veteran. 

In this case, as noted, both the appellant and her daughter 
maintain that the appellant did contact VA and was told that 
she would be sent the appropriate information.  The appellant 
and her daughter maintain that this information was not sent 
and the appellant, therefore, assumed VA was initiating the 
paperwork.  The Board believes the contentions of the 
appellant and her daughter that she contacted VA.  Pursuant 
to 38 C.F.R. § 3.150, she should have been sent the form for 
an application for death pension benefits.  Therefore, in all 
fairness to the appellant, the Board will be mindful that she 
contacted VA in October 2000.  However, even assuming that is 
accurate, unfortunately, that still does not entitle her to 
VA death pension benefits for the reasons set forth below.  

The law provides that the Secretary shall pay to the 
surviving spouse of each veteran who served for ninety (90) 
days or more during a period of war or who at the time of 
death was receiving or entitled to receive compensation or 
retirement pay for a service-connected disability pension at 
the rate prescribed by law and reduced by the surviving 
spouse's annual income.  38 U.S.C.A. §§ 101(8), 1521(j), 
1541(a); 38 C.F.R. §§ 3.3(b)(4), 3.23.

The maximum rate of improved death pension is reduced by the 
amount of the countable annual income of the surviving 
spouse.  38 C.F.R. § 3.23(b).  For purposes of improved death 
pension, payments of any kind from any source are counted as 
income in the year in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.

The types of income which are excluded are set forth under 38 
C.F.R. § 3.272.  That regulation specifically excludes 
welfare benefits; maintenance benefits furnished by a 
relative, friend, or a charitable organization; VA pension 
benefits; casualty loss reimbursement; profit from the sale 
of property; joint accounts; medical expenses; expenses of 
last illnesses, burials, and just debts; educational 
expenses; a portion of the beneficiary's children's income; 
Domestic Volunteer Service Act Programs payments; 
distributions of funds under 38 U.S.C. § 1718; survivor 
benefit annuities; Agent Orange settlement payments; 
restitution to individuals of Japanese ancestry; cash 
surrender value of life insurance policies; income received 
by American Indian beneficiaries from trust or restricted 
lands; Radiation Exposure Compensation Act payments; and 
Alaska Native Claims Settlement Act payments.

As noted, the exclusions from a surviving spouse's countable 
income for purposes of determining entitlement such pension 
generally include the veteran's final expenses, such as the 
expenses of the veteran's just debts, last illness and 
burial.  38 C.F.R. § 3.272(h).

Prior to February 28, 2002, 38 C.F.R. § 3.272(h) stated that 
expenses specified in paragraphs (h)(1) and (h)(2) of this 
section which are paid during the calendar year following 
that in which death occurred may be deducted from annual 
income for the 12-month annualization period in which they 
were paid or from annual income for any 12-month 
annualization period which begins during the calendar year of 
death, whichever is to the claimant's advantage.  Otherwise, 
such expenses are deductible only for the 12-month 
annualization period in which they were paid.  Any such 
expenses paid subsequent to death but prior to date of 
entitlement are not deductible.  As of February 28, 2002, the 
last sentence as set forth above was eliminated from the 
regulation. 

The maximum annual rates of pension and death pension payable 
are published in Appendix B of VA Manual M21-1 and are to be 
given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21.  Effective December 1, 2000, 
it was $6,237.  38 U.S.C.A. §§ 1503, 1541; 38 C.F.R. § 3.23; 
VA ADJUDICATION PROCEDURE MANUAL, M21-1, Part I, Appendix B.

The maximum rate of improved death pension is reduced by the 
amount of the countable annual income of the surviving 
spouse.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  For the 
purpose of determining initial entitlement, the monthly rate 
of pension payable to the beneficiary shall be computed by 
reducing the beneficiary's applicable maximum pension rate by 
the beneficiary's countable income on the effective date of 
entitlement and dividing the remainder by 12.  38 C.F.R. § 
3.273.

Except as otherwise provided, the effective date of an 
evaluation and award of pension based on an original claim 
will be the date of receipt of the claim or the date the 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date of an award 
of death pension for which application is received within 45 
days from the date of death of a veteran, however, shall be 
the first day of the month in which the death occurred, 
otherwise, date of receipt of the claim.  38 U.S.C.A. § 
5110(d)(2); 38 C.F.R. § 3.400(c)(3)(ii).

The appellant did not apply for VA improved death pension 
benefits until after 45 days following the veteran's death 
(even considering the October 2000 telephone call).  
Therefore, her entitlement to pension benefits, if any, could 
not arise until the date of receipt of the claim: April 2001.  
38 C.F.R. § 3.400 (c)(2).  The Board is mindful of the 
appellant's contentions that she contacted VA in October 2000 
regarding death benefits, however, the Board must point out 
that the Board cannot speculate when her application would 
have been received if that application had been immediately 
sent to her. Similarly, there is a June 1999 computer 
generated notice of death "first notice of death at station 
307" (Buffalo).  However, the Board is left with the only 
written application of record being received in April 2001.  
Therefore, that date must be considered to be the date that 
the application was received.  As noted below, even if her 
application had been received in October 2000, the final 
expenses still could not be deducted.

On March 28, 2000, the VA Office of General Counsel issued a 
precedent opinion which addressed the subject of countable 
income for death pension purposes, and the deduction of 
expenses paid for the veteran's last illness and burial 
subsequent to the veteran's death, but prior to the date of 
the surviving spouse's entitlement to death pension.  In sum, 
the opinion holds that the last sentence of 38 C.F.R. 
§ 3.272(h) is inconsistent with 38 U.S.C. § 1503(a)(3) in 
providing that such expenses may not be deducted from 
countable income for the purpose of determining entitlement 
to improved death pension.  Consequently, VA may not rely 
upon the last sentence of section 3.272(h) as a basis for 
denying a death pension claim or reducing the amount of 
benefits payable.  VAOPGCPREC 1-2000.  In addition, as noted, 
consistent with this opinion, the pertinent regulation was 
changed, effective February 28, 2002.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

In this case, the VA Office of General Counsel precedent 
opinion was in effect when the appellant's claim was filed in 
April 2001.  Therefore, both the RO and the Board were bound 
by that opinion at the time the claim was filed.  Although 
the regulation was changed during the course of the 
appellant's appeal, the RO and the Board were already bound 
to follow the precedent opinion which is the more favorable 
version.  The changes in the regulation essentially 
effectuated that opinion.  Accordingly, the appellant was not 
separately notified of the change in the VA regulation.  In 
light of the fact that the VA Office of General Counsel 
precedent opinion was in effect when the claim was filed, the 
Board will not be applying the old version of the regulation 
which is the less favorable version. 

With regard to the veteran's final expenses, 38 C.F.R. § 
3.272(h) states that expenses specified in paragraphs (h)(1) 
and (h)(2) of this section which are paid during the calendar 
year following that in which death occurred may be deducted 
from annual income for the 12-month annualization period in 
which they were paid or from annual income for any 12-month 
annualization period which begins during the calendar year of 
death, whichever is to the claimant's advantage.  

In this case, all final expenses were paid by February 1999.  
Therefore, the final expenses could be deducted, at the 
latest, during the 12-month annualization period commencing 
in February 1999 which would end 12 months later.  Thus, that 
12-month annualization period concluded well before the 
October 2000 telephone call was ever made and before the 
April 2001 application was received.  Thus, the final 
expenses may not be deducted from the appellant's income.

In her application for VA death pension benefits, the 
appellant indicated that her sole income consisted of Social 
Security benefits of $891 per month or $10,692 for 2001.  The 
Board notes that income derived from Social Security benefits 
is not excluded from countable income.  As noted, a widow 
without dependents cannot receive improved death pension 
benefits if her income is above a certain level.  Effective 
December 1, 2000, income cannot exceed $6,237.  Since her 
income exceeded the statutory limit, the appellant is not 
entitled to VA nonservice-connected pension benefits.  

The positive and negative evidence is not in equipoise.  
Therefore, the doctrine of the benefit of the doubt is not 
applicable.  38 U.S.C.A. § 5107(b) (West 1991).




ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

